DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 7, 10, 11, 12, 15, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 20200280899).


As to claim 1  Zhang discloses a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, system information related to cell reselection for a neighboring cell (Zhang ¶00060- ¶0061); the system information including first minimum required reception level information related to a supplementary uplink (SUL) and second minimum required reception level information (Zhang Fig.1 and 2 ¶0008, ¶0061- 3rd sentence- system information of a cell; ¶0095): and in case that the terminal supports the SUL: identifying a first cell selection reception level value (Zhang ¶0116- The terminal device that supports SUL carrier transmission calculates…… a cell selection receive level value Srxlev of the cell) based on the first minimum required reception level information related to the SUL (Zhang ¶0095); and performing cell reselection to a new radio (NR) cell based on the first cell selection reception level value( Zhang ¶0098; ¶0057-last sentence- NR system).

As to claim 2 Zhang discloses the method of claim 1, further comprising: in case that the terminal does not support the SUL: identifying a second cell selection reception level value based on the second minimum required reception level information; and performing the cell reselection based on the second cell selection reception level value (Zhang ¶0116- last sentence- based on the second 
parameter, a cell selection receive level value Srxlev of the cell # A, that is, the S value of the cell # A, and then the terminal device performs cell selection based on the level value.).

As to claim 5 Zhang discloses the method of claim 1, wherein the system information comprises minimum required reception level information for each neighboring cell supporting the SUL (Zhang ¶0061- 3rd sentence; ¶0116) 

(Zhang Fig.9), the terminal comprising a transceiver (Zhang ¶0033); and a controller configured to: receive, from a base station via the transceiver, system information related to cell reselection for a neighboring cell (Zhang ¶00060- ¶0061), the system information including first minimum required reception level information related to a supplementary uplink (SUL) and second minimum required reception level information (Zhang Fig.1 and 2 ¶0008, ¶0061- 3rd sentence- system information of a cell; ¶0095), and in case that the terminal supports the SUL; identify a first cell selection reception level value based on the first minimum required reception level information related to the SUL (Zhang ¶0116- The terminal device that supports SUL carrier transmission calculates…… a cell selection receive level value Srxlev of the cell), and perform cell reselection to a new radio (NR) cell based on the first cell selection reception level value (Zhang ¶0098; ¶0057-last sentence- NR system).

As to claim 7 Zhang discloses the terminal of claim 6, wherein the controller is further configured to: in case that the terminal does not support the SUL: identify a second cell selection reception level value based on the second minimum required reception level information; and perform the cell reselection based on the second cell selection reception level value (Zhang ¶0116- last sentence- based on the second parameter, a cell selection receive level value Srxlev of the cell # A, that is, the S value of the cell # A, and then the terminal device performs cell selection based on the level value.).

As to claim 10 Zhang discloses the terminal of claim 6, wherein the system information comprises minimum requirement required reception level information for each neighboring cell supporting the SUL (Zhang ¶0061- 3rd sentence; ¶0116).

As to claim 11 Zhang disclose a method performed by a base station in a wireless communication system, the method comprising: identifying a neighboring new radio (NR) cell supporting a supplementary uplink (SUL)(Zhang ¶0024- the first cell for the terminal device that supports SUL 
carrier transmission ; ¶0026- a neighboring cell ¶0057- last sentence- NR system); generating system information related to a cell reselection for the neighboring NR cell supporting the SUL the system information including first minimum required reception level information related to the SUL and second minimum required reception level information; and transmitting the system information(Zhang Fig.1 and 2 ¶0008, ¶0061- 3rd sentence- system information of a cell; ¶0095),wherein, in case that a terminal receives the system information and supports the SUL: the first minimum required reception level information related to the SUL included in the system information is used for a first cell selection reception level value associated with a cell reselection (Zhang ¶0116- The terminal device that supports SUL carrier transmission calculates…… a cell selection receive level value Srxlev of the cell).

As to claim 12 Zhang discloses the method of claim 11, wherein, in case that the terminal does not support the SUL: the second minimum required reception level information of the system information is used for a second cell selection reception level value associated with the cell reselection(Zhang ¶0116- last sentence- based on the second parameter, a cell selection receive level value Srxlev of the cell # A, that is, the S value of the cell # A, and then the terminal device performs cell selection based on the level value.). .

As to claim 15 Zhang discloses the method of claim 11, wherein the system information comprises minimum required reception level information for each neighboring cell supporting the SUL(Zhang ¶0061- 3rd sentence; ¶0116)..
As to claim 16 Zhang discloses a base station in a wireless communication system (Fig.9 ¶0249, the base station comprising: a transceiver; and a controller configured to (Zhang ¶0250): identify a neighboring new radio (NR) cell supporting a supplementary uplink (SUL) (Zhang ¶0024- the first cell for the terminal device that supports SUL carrier transmission ; ¶0026- a neighboring cell ¶0057- last sentence- NR system);, generate system information related to a cell reselection for the neighboring NR cell supporting the SUL(Zhang Fig.1 and 2 ¶0008, ¶0061- 3rd sentence- system information of a cell; ¶0095), the system information including first minimum required reception level information related to the SUL and second minimum required reception level information(Zhang ¶0116- The terminal device that supports SUL carrier transmission calculates…… a cell selection receive level value Srxlev of the cell); and transmit, via the transceiver, the system information, wherein, in case that a terminal receives the system information and supports the SUL the first minimum required reception level information related to the SUL included in the system information is used for a first cell selection reception level value associated with a cell reselection Zhang ¶0116- last sentence based on the second 
parameter, a cell selection receive level value Srxlev of the cell # A, that is, the S value of the cell # A, and then the terminal device performs cell selection based on the level value..).

As to claim 17 Zhang discloses base station of claim 16, wherein, in case that the terminal does not support the SUL the second minimum required reception level information of the system information is used for a second cell selection reception level value associated with the cell reselection(Zhang ¶0116- last sentence- based on the second parameter, a cell selection receive level value Srxlev of the cell # A, that is, the S value of the cell # A, and then the terminal device performs cell selection based on the level value.).
As to claim 15 Zhang discloses the method of claim 11, wherein the system information comprises minimum required reception level information for each neighboring cell supporting the SUL(Zhang ¶0061- 3rd sentence; ¶0116).

As to claim 20 Zhang discloses the base station of claim 16, wherein the system information comprises minimum requirement required reception level information for each neighboring cell supporting the SUL (Zhang ¶0061- 3rd sentence; ¶0116).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Basu MALLICK et al (US 20170318478).

As to claim 3 Zhang disclose the method of claim 1, however silent wherein, in case that the base station corresponds to a long-term evolution (LTE) base station, the system information is related to inter-radio access technology (inter-RAT) cell reselection, and wherein the first minimum required reception level information related to the SUL is used for inter-RAT cell reselection to the NR cell. However in an analogous art Basu Mallick remedies this deficiency: (Basu Mallick ¶0124- and IEs such as different neighbor lists (intra-freq, inter freq, inter RAT etc.) ¶0125- 1st sentence- For instance, possible typical values of qRxLevMin (in dBm). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tseng with that of Basu Mallick for the purpose of providing efficient signaling of system information (Basu Mallick ¶0130).

As to claim 8 Zhang discloses the terminal of claim 6, however silent wherein, in case that the base station corresponds to a long-term evolution (LTE) base station, the system information is related to an inter-radio access technology (inter-RAT) cell reselection, and wherein the first minimum required reception level information related to the SUL is used for inter-RAT cell reselection to the NR cell. However in an analogous art Basu Mallick remedies this deficiency: (Basu Mallick ¶0124- and IEs such as different neighbor lists (intra-freq, inter freq, inter RAT etc.) ¶0125- 1st sentence- For instance, possible typical values of qRxLevMin (in dBm). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tseng with that of Basu Mallick for the purpose of providing efficient signaling of system information (Basu Mallick ¶0130).

As to claim 13 Zhang discloses the method of claim 11, however silent wherein, in case that the base station corresponds to a long-term evolution (LTE) base station, the system information is Basu Mallick ¶0124- and IEs such as different neighbor lists (intra-freq, inter freq, inter RAT etc.) ¶0125- 1st sentence- For instance, possible typical values of qRxLevMin (in dBm). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tseng with that of Basu Mallick for the purpose of providing efficient signaling of system information (Basu Mallick ¶0130).

As to claim 18 Zhang discloses the base station of claim 16, wherein, in case that the base station corresponds to a long-term evolution (LTE) base station, the system information is related to an inter-radio access technology (inter-RAT) cell reselection, and wherein the first minimum required reception level information related to the SUL is used for inter-RAT cell reselection to the NR cell However in an analogous art Basu Mallick remedies this deficiency: (Basu Mallick ¶0124- and IEs such as different neighbor lists (intra-freq, inter freq, inter RAT etc.) ¶0125- 1st sentence- For instance, possible typical values of qRxLevMin (in dBm). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tseng with that of Basu Mallick for the purpose of providing efficient signaling of system information (Basu Mallick ¶0130)..


Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of da Silva (US 20200120521).

As to claim 4 Zhang discloses the method of claim 1, however silent wherein:  in case that the base station corresponds to an NR base station and the neighboring cell is related to an intra-frequency cell reselection, the system information corresponds to a system information block 2 (SIB 2); and in case that the base station corresponds to the NR base station and the neighboring cell is related to an inter-frequency cell reselection, the system information corresponds to an SIB 4. However in an analogous art da Silva remedies this deficiency: (da Silva ¶0029, ¶00037- last sentence- considering on the number of actual good beams  for cell reselection ¶0038- (SIB2), the network may broadcast CQD parameters for intra-frequency measurements and in system information block 4 (SIB4), the network may broadcast CQD parameters for inter-frequency measurements. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Tseng and Basu Mallick with that of da Silva for the purpose of further optimization of cell reselection (da Silva ¶0037- last sentence).

As to claim 9 Zhang discloses the terminal of claim 6, however silent wherein: in case that the base station corresponds to an NR base station and the neighboring cell is related to an intra-frequency cell reselection, the system information corresponds to a system information block 2 (SIB 2); and in case that the base station corresponds to the NR base station and the neighboring cell is related to inter-frequency cell reselection, the system information corresponds to an SIB 4. However in an analogous art da Silva remedies this deficiency: (da Silva ¶0029, ¶00037- last sentence- considering on the number of actual good beams  for cell reselection ¶0038- (SIB2), the network may broadcast CQD parameters for intra-frequency measurements and in system information block 4 (SIB4), the network may broadcast CQD parameters for inter-frequency measurements. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of (da Silva ¶0037- last sentence).


As to claim 14 Zhang discloses the method of claim 11, however silent wherein: in case that the base station corresponds to an NR base station and the neighboring NR cell is related to an intra-frequency cell reselection, the system information corresponds to a system information block 2 (SIB 2); and in case that the base station corresponds to the NR base station and the neighboring NR cell is related to an inter-frequency cell reselection, the system information corresponds to an SIB 4. However in an analogous art da Silva remedies this deficiency: (da Silva ¶0029, ¶00037- last sentence- considering on the number of actual good beams  for cell reselection ¶0038- (SIB2), the network may broadcast CQD parameters for intra-frequency measurements and in system information block 4 (SIB4), the network may broadcast CQD parameters for inter-frequency measurements. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Tseng and Basu Mallick with that of da Silva for the purpose of further optimization of cell reselection (da Silva ¶0037- last sentence).


As to claim 19 Zhang discloses the base station of claim 16, however silent wherein: in case that the base station corresponds to an NR base station and the neighboring NR cell is related to an intra-frequency cell reselection, the system information corresponds to a system information block 2 (SIB 2); and in case that the base station corresponds to the NR base station and the neighboring NR cell is related to inter-frequency cell reselection, the system information corresponds to an SIB 4. However in an analogous art da Silva remedies this deficiency: (da Silva ¶0029, ¶00037- last sentence- considering on the number of actual good beams  for cell reselection ¶0038- (SIB2), the network may broadcast CQD parameters for intra-frequency measurements and in system information block 4 (SIB4), the network may broadcast CQD parameters for inter-frequency measurements. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Tseng and Basu Mallick with that of da Silva for the purpose of further optimization of cell reselection (da Silva ¶0037- last sentence).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462